
	

113 S2561 IS: Human Smuggling Prevention Act of 2014
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2561
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. McCain (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To prevent organized human smuggling, and for other purposes.
	
	1.Short titleThis Act may be cited as the Human Smuggling Prevention Act of 2014.
		
			2.
			Organized human smuggling
				(a)
				DefinitionsIn this section:(1)Effort or schemeThe term effort or scheme to assist or cause 5 or more persons does not require that the 5 or more persons enter, attempt to enter, prepare to enter, or
			 travel at the same time if such acts are completed during a 1-year period.(2)Lawful authority
					The term lawful authority—(A)means permission, authorization, or license that is expressly provided for under the immigration
			 laws
			 of the United States; and
						(B)
						does not include—(i)any authority described in subparagraph (A) that was secured by fraud or otherwise unlawfully
			 obtained; or(ii)any authority that was sought, but not approved.
				(b)
				Prohibited activities
				It shall be unlawful for any person, while acting for profit or other financial gain, to knowingly
			 direct or participate in an
			 effort or scheme to assist or cause 5 or more persons (other than a
			 parent, spouse, or child of the offender)—
				
					(1)
					to enter, attempt to enter, or prepare to enter the United States—
					
						(A)
						by fraud, falsehood, or other corrupt means;
					
						(B)
						at any place other than a port or place of entry designated by the Secretary of Homeland Security;
			 or
					
						(C)
						in a manner not prescribed by the immigration laws and regulations of the United States;
					
					(2)
					to travel by air, land, or sea toward the United States (whether directly or indirectly)—
					
						(A)
						knowing that the persons seek to enter or attempt to enter the United States without lawful
			 authority; and
					
						(B)
						with the intent to aid or further such entry or attempted entry; or
					
					(3)
					to be transported or moved outside of the United States—
					
						(A)
						knowing that such persons are aliens in unlawful transit from 1 country to another or on the high
			 seas; and
					
						(B)
						under circumstances in which the persons are seeking to enter the United States without
			 official permission or legal authority.
					
				(c)
				Conspiracy and attempt
				Any person who attempts or conspires to violate subsection (b) shall be punished in
			 the same manner as a person who completes a violation of such subsection.
			
				(d)
				Base penalty
				Except as provided in subsection (e), any person who violates subsection (b) or (c) shall be fined
			 under title 18, United States Code, imprisoned for not more than 20 years,
			 or both.
			
				(e)
				Enhanced penalties
				Any person who violates subsection (b) or (c)—
				
					(1)
					in the case of a violation during and in relation to which a serious bodily injury (as defined in
			 section 1365 of title 18, United States Code) occurs to any
			 person, shall be fined under title 18, United States Code, imprisoned for
			 not
			 more than 30 years, or both;
				
					(2)
					in the case of a violation during and in relation to which the life of any person is placed in
			 jeopardy, shall be fined under title 18, United States Code, imprisoned
			 for not
			 more than 30 years, or both;
				
					(3)
					in the case of a violation involving 10 or more persons, shall be fined under title 18, United
			 States
			 Code, imprisoned for not more than 30 years, or both;
				
					(4)
					in the case of a violation involving the bribery or corruption of a United States or foreign
			 government official, shall be fined under title 18, United States Code,
			 imprisoned for not more than 30 years, or both;
				
					(5)
					in the case of a violation involving robbery or extortion (as such terms are defined in paragraph
			 (1) or (2), respectively, of section 1951(b) of title 18, United States
			 Code), shall be fined under title 18, United States Code, imprisoned for
			 not more
			 than 30 years, or both;
				
					(6)
					in the case of a violation during and in relation to which any person is subjected to an
			 involuntary sexual act (as defined in section 2246(2) of
			 title 18, United States Code), shall be fined under title 18, United
			 States
			 Code, imprisoned for not more than 30 years, or both;
				
					(7)
					in the case of a violation resulting in the death of any person, shall be fined under title 18,
			 United
			 States Code, imprisoned for any term of years or for life, or both;
				
					(8)
					in the case of a violation in which any alien is confined or restrained, including by the taking of
			 clothing, goods, or personal identification documents, shall be fined
			 under
			 title 18, United States Code, imprisoned not fewer than 5 years and not
			 more than 10 years, or both;
				
					(9)
					in the case of smuggling an unaccompanied alien child (as defined in section 462(g)(2) of the
			 Homeland Security Act of 2002 (6 U.S.C. 279(g)(2)), shall be
			 fined under title 18, United States Code, or imprisoned not more than 20
			 years.
				
			3.
			Strategy to combat human smuggling(a)Defined termIn this section, the term high traffic areas of human smuggling means the United States ports of entry and areas between such ports that have the most human
			 smuggling activity, as measured by U.S. Customs and Border Protection.
				(b)
				Implementation
				Not later than 1 year after the date of the enactment of this Act, the Secretary of Homeland
			 Security shall implement a strategy to deter, detect, and interdict human
			 smuggling across the international land and maritime borders of the United
			 States.
			
				(c)
				Components
				The strategy referred to in subsection (b) shall include, at a minimum—
				
					(1)
					efforts to increase coordination between the border and maritime security components of the
			 Department of Homeland Security;
				
					(2)
					an identification of intelligence gaps impeding the ability to deter, detect, and interdict human
			 smuggling across the international land and maritime borders of the United
			 States;
				
					(3)
					efforts to increase information sharing with State and local governments and other Federal
			 agencies;
				
					(4)
					efforts to provide, in coordination with the Federal Law Enforcement Training Center, training for
			 the border and maritime security components of the Department of Homeland
			 Security to deter, detect, and interdict human smuggling across the
			 international land and maritime borders of the United States; and
				
					(5)
					the identification of the high traffic areas of human smuggling along the international land and
			 maritime borders of the United States.
				
				(d)
				Report
				Not later than 30 days after the implementation of the strategy under subsection (b), the
			 Secretary of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security of the House of Representatives that describes
			 such strategy, including the components described in subsection (c). The
			 Secretary may
			 submit the report required under this subsection in classified form if the
			 Secretary determines such form is appropriate.
			
				(e)
				Annual list of high traffic areas
				Not later than February 1st of the first year beginning after the date of the enactment of
			 this Act and annually thereafter, the Secretary of Homeland Security shall
			 submit a list of the
			 high traffic areas of human smuggling referred to in subsection (c)(5) to—(1)the Committee on Homeland Security and Governmental Affairs of the Senate; and(2)the Committee on Homeland Security of the House of Representatives.
			4.
			Unlawfully hindering immigration, border, and customs controls
			
				(a)
				Illicit spotting
				Any person who knowingly transmits to another person the location, movement, or activities of any
			 Federal,
			 State, or tribal law enforcement agency with the intent to further a
			 Federal crime relating to United States immigration, customs, controlled
			 substances, agriculture, monetary instruments, or other border controls
			 shall be fined under title 18, United States Code, imprisoned not more
			 than 10 years, or both.
			
				(b)
				Destruction of United States border controls
				Any person who knowingly and without lawful authorization destroys, alters, or damages any fence,
			 barrier,
			 sensor, camera, or other physical or electronic device deployed by the
			 Federal Government to control the border or a port of entry, or otherwise
			 seeks to construct, excavate, or make any structure intended to defeat,
			 circumvent or evade any such fence, barrier, sensor camera, or other
			 physical or electronic device deployed by the Federal Government to
			 control the border or a port of entry—(1)shall be fined under title 18,
			 United States Code, imprisoned not more than 10 years, or both; and(2)if, at
			 the time of the offense, the person uses or carries a firearm or, in
			 furtherance of any such crime, possesses a firearm, shall be
			 fined under title 18, United States Code, imprisoned not more than 20
			 years, or both.
				
				(c)
				Conspiracy and attempt
				Any person who attempts or conspires to violate subsection (a) or (b) shall be punished in the same
			 manner as a person who completes a violation of such subsection.
			
				(d)
				Prohibiting carrying or use of a firearm during and in relation to an alien smuggling crime
				Section 924(c) of title 18, United States Code, is amended—
				
					(1)
					in paragraph (1)—
					
						(A)
						in subparagraph (A), by inserting , alien smuggling crime, after crime of violence each place such term appears; and
					
						(B)
						in subparagraph (D)(ii), by inserting , alien smuggling crime, after crime of violence; and
					
					(2)
					by adding at the end the following:
					
						
							(6)
							For purposes of this subsection, the term alien smuggling crime means any felony punishable under section 274(a), 277, or 278 of the Immigration and Nationality
			 Act (8 U.S.C. 1324(a), 1327, and 1328).
						.
				
				(e)
				Statute of limitations
				Section 3298 of title 18, United States Code, is amended by striking or under and inserting , under section 2 or subsection (a), (b), or (c) of section 4 of the Human Smuggling Prevention Act of 2014, or under.
			
